Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3 – 6, 8, 10 – 12, 15 - 17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jur (US 20160358849).
Regarding claim 1, Jur discloses a wearable item comprising a conductive transfer (flexible interconnect 100, Fig. 1A) applied to a surface of the wearable item (textile 901, Fig. 9), said conductive transfer comprising: 
a first non-conductive ink layer (first thermoplastic polymer film 101) and a second non-conductive ink layer (second thermoplastic polymer film 102); 
an electrically conductive layer (conductive trace 105) positioned between said first non-conductive ink layer and said second non-conductive ink layer; and 
an adhesive layer (adhesive layer; paragraph 97) for adhering said conductive transfer to the surface of the wearable item; 
wherein said conductive transfer (100) is configured to withstand elongation such that the mechanical resistance to elongation of said electrically conductive layer provides an electrical resistance within a pre-specified range (stretchability; paragraph 60).

Regarding claim 3, Jur discloses the claimed invention as set forth in claim 1.  Jur further discloses said electrically conductive layer is fully encapsulated (Fig. 7, 21A; paragraph 102 - 106) by said first non-conductive ink layer and said second non-conductive ink layer.

Regarding claim 4, Jur discloses the claimed invention as set forth in claim 1.  Jur further discloses said electrically conductive layer is encapsulated by said first non-conductive ink layer and said second non-conductive ink layer over a first area and exposed to provide a contact point in a second area (exposed area in hole 103; Fig. 1B).

Regarding claim 5, Jur discloses the claimed invention as set forth in claim 1.  Jur further discloses said first non-conductive ink layer is printed onto a substrate (print on the fabric and thermoplastic polyurethane film; paragraph 97).

Regarding claim 6, Jur discloses the claimed invention as set forth in claim 5.  Jur further discloses said substrate is removable from said first non-conductive ink layer following an application of heat (adhesive is softened at 80o C; paragraph 97).

Regarding claim 8, Jur discloses the claimed invention as set forth in claim 1.  Jur further suggests said first non-conductive ink layer and said second non-conductive ink layer each comprise any one of the following: a water-based printing ink; an ultraviolet cured printing ink; a solvent based ink (the type of ink in solvent would improve performance; paragraph 125); a latex printing ink.

Regarding claim 10, Jur discloses the claimed invention as set forth in claim 1.  Jur further discloses said electrically conductive layer comprises a geometric waveform (Fig. 1A).

Regarding claim 11, Jur discloses the claimed invention as set forth in claim 1.  Jur further discloses a wearable item further comprising an electronic device (paragraph 54).

Regarding claim 12, Jur discloses the claimed invention as set forth in claim 11.  Jur further discloses said electronic device is any one of the following: lights (Fig. 34B, paragraph 54); sensors; electrical components.

Regarding claim 15, Jur discloses the claimed invention as set forth in claim 14.  Jur further discloses a plurality of electronic devices (Fig. 37 and 40; paragraph 54) each supported by one of said plurality of electrically conductive layers.

Regarding claim 16, Jur discloses the claimed invention as set forth in claim 1.  Jur further discloses said conductive transfer is configured to monitor a vital function of a patient (monitor the electrical activity of the heart; paragraph 120).

Regarding claim 17, Jur discloses the claimed invention as set forth in claim 16.  Jur further discloses said vital function is the heart rate of the patient (paragraph 120).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jur (US 20160358849).
Regarding claim 2, Jur discloses the claimed invention as set forth in claim 1.  
Jur does not explicitly disclose said electrical resistance within a pre-specified range is at least twenty milliohms per square at twenty-five microns or more.
	Jur suggests, in Fig. 22B, the resistance change as the samples elongated.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to keep the electrical resistance of a stretchable interconnect in a reasonable range in a stretching environment such as a wearable fabric in order to keep all the circuitry intact without diminishing the functionality of electronic devices (paragraph 58).

Claims 7, 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jur (US 20160358849), in view of Kaiserman (US 20080083721).
Regarding claim 7, Jur discloses the claimed invention as set forth in claim 5.
Jur does not explicitly disclose said substrate is removable from said first non-conductive ink layer following an application of pressure.
Jur suggests the stretchable interconnect is attached to the fabric (paragraph 97).
	Kaiserman suggests the same design of conductive article may be used as heat pad, heading bandages which is to be attached to human skin or other substrates and detached from the substrate by a common way such as applying pressure.
	It would have been obvious to one having skill in the art at the effective filing date of the invention to apply pressure on the stretchable electronic in order to remove the flexible electronic from the substrate it is attached to.

Regarding claim 9, Jur discloses the claimed invention as set forth in claim 1.  
Jur does not explicitly disclose said adhesive layer comprises any one of the following: a water-based adhesive; a solvent based adhesive; a printable adhesive (the adhesive are to be printed; paragraph 80); a powder adhesive.
	Kaiserman teaches said adhesive layer comprises any one of the following: a water-based adhesive (adhesive are to be sprayed on another the substrate; paragraph 80); a solvent based adhesive (adhesive are to be sprayed; paragraph 80); a printable adhesive (the adhesive are to be printed; paragraph 80).
	It would have been obvious to one having skill in the art at the effective filing date of the invention to use liquid like substance in the printing process in order to form layer of adhesive on a substrate.

Claims 13, 14, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jur (US 20160358849), in view of Longinotti (US 20140070957)
Regarding claim 13, Jur discloses the claimed invention as set forth in claim 11.  
Jur does not explicitly disclose said electronic device is a tracking device configured to utilize GPS data for tracking or monitoring purposes.
Jur suggests sensor and antennas (paragraph 126).
Longinotti teaches said electronic device is a tracking device configured to utilize GPS data for tracking or monitoring purposes (Fig. 1B).
It would have been obvious to one having skill in the art at the effective filing date of the invention to include communication component such as tracking device using GPS in order to locate electronic equipment when needed.
Regarding claim 14, Jur discloses the claimed invention as set forth in claim 1.
Jur does not explicitly disclose said conductive transfer comprises a plurality of electrically conductive layers.
Jur suggests multilayer interconnect structure (paragraph 30) and two passes of ink (paragraph  89).
Longinotti teaches a cable having multiple wires between two layers of a conductive ink (Fig. 12B, paragraph 266)
	It would have been obvious to one having skill in the art at the effective filing date of the invention to include multiple conductive layer in order to conduct multiple signal, power and/or ground through the stretchable interconnect.

Regarding claim 18, Jur discloses the claimed invention as set forth in claim 16.
Jur does not explicitly disclose said vital function is the blood pressure of the patient.
Longinotti discloses the sensor in the electronic device is for monitoring blood pressure (paragraph 12).
It would have been obvious to one having skill in the art at the effective filing date of the invention to use the stretchable interconnect to make conductor in medical device such as blood pressure monitor in order to diversify the use of the conductor.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	Liu (US 10375834) disclose the 3D printing of components, in Fig. 3, including two dielectric layer encapsulating a component layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BINH B TRAN whose telephone number is (571)272-9289. The examiner can normally be reached M-F 8:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BINH B TRAN/Primary Examiner, Art Unit 2848